UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                      No. 98-4106

THURMAN J. WILLIAMS,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
T. S. Ellis, III, District Judge.
(CR-97-356)

Submitted: September 29, 1998

Decided: November 16, 1998

Before WILKINS and MICHAEL, Circuit Judges, and
BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Joseph Stuart Lazarsky, Alexandria, Virginia, for Appellant. Helen F.
Fahey, United States Attorney, M. Evan Corcoran, Assistant United
States Attorney, Alexandria, Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Thurman J. Williams was convicted by a jury for assaulting a cor-
rectional officer with a dangerous weapon in violation of D.C. Code
Ann. § 22-505(b) (1998). He was subsequently sentenced to 100
months' imprisonment. On appeal, Williams contends that the trial
court abused its discretion in limiting the cross-examination of one of
the Government's key witnesses with respect to a prior incident at
which time the witness made a false report. Finding no abuse of dis-
cretion, we affirm Williams's conviction and sentence.

The evidence at trial disclosed that on the evening of August 27,
1996, Correctional Officer Aladegoke Akinsola was working in the
dining hall of the correctional facility in which Williams was an
inmate. Akinsola was responsible for collecting meal tickets from the
inmates before they received their food trays. When Williams reached
the front of the line, Akinsola asked for Williams's ticket. Williams
failed to produce one and subsequently did not produce identification
upon Akinsola's demand, but instead began cursing at Akinsola.
When Akinsola informed him that he would need to see a supervisory
officer if he did not have a meal ticket, Williams continued to curse,
and after displacing food trays, walked away. At this point, Akinsola
confronted Williams and once again demanded identification. Wil-
liams, in response, turned around and struck Akinsola above the eye
with the edge of a heavy plastic tray, knocking Akinsola to the
ground.

Both Officers Sergeant Lawrence West, Jr., and Officer James
Reaves witnessed the assault. West, approximately eight yards away
at the time, testified that he noticed Akinsola follow Williams, with
whom West had previous daily interaction. He then observed Wil-
liams turn around and strike Akinsola in the face with the tray. As he
rushed to assist, he saw Williams punch Akinsola several times.
Reaves, standing approximately ten feet away, also observed Wil-
liams striking Akinsola with the tray.

During trial, defense counsel sought to cross-examine West about
an incident in 1991 in which West was found to have given mislead-

                    2
ing or inaccurate information in a written report because he failed to
disclose that he witnessed another correctional officer's aggressive
contact with an inmate. Before deciding the extent of permissible
cross-examination, the court conducted a voir dire of West outside the
presence of the jury. During that time, West informed the court that
he had been suspended for five days for failing to report that he had
witnessed the confrontation. He maintained, however, that he did not
in fact witness the incident, and that the matter was under appeal.
Although the court recognized that the matter could be probative of
truthfulness, it expressed concern that there would be a trial within a
trial of an incident that was far from the periphery of the present case.
Accordingly, the court permitted defense counsel to ask West about
the suspension he received for providing misleading information per-
taining to an altercation between a correctional officer and inmate.
The court instructed defense counsel, however, not to elicit further
details concerning the incident. After hearing all the evidence pre-
sented, the jury found Williams guilty of the assault and Williams was
convicted in accordance with the jury's verdict.

Williams maintains that the trial court erred in limiting defense
counsel's cross-examination of West. Cross-examination is generally
limited to the subject matter inquired into on direct examination and
matters affecting the witness's credibility. Fed. R. Evid. 611(b). When
a witness's credibility is in issue, specific instances of the witness's
conduct may be inquired into on cross-examination only if probative
of truthfulness or untruthfulness. Fed. R. Evid. 608(b). "[T]rial judges
retain wide latitude [under] the Confrontation Clause . . . to impose
reasonable limits on such cross-examination based on concerns about,
among other things, harassment, prejudice, confusion of the issues,
the witness' safety, or interrogation that is repetitive or only margin-
ally relevant." Delaware v. Van Arsdall, 475 U.S. 673, 679 (1986).

The restrictions imposed by the district court on Williams's cross-
examination of West fall within this wide latitude to impose reason-
able limits. The court allowed defense counsel to elicit from West
during cross-examination that he received a five-day suspension from
work for providing misleading and inaccurate information relating to
an incident between a correctional officer and an inmate. This infor-
mation was sufficient to relate to the jury the material aspects of the
prior incident as it pertained to the credibility of West. The court's

                     3
reasoning in not allowing defense counsel to explore details of the
prior incident is sound and certainly within the scope of its discretion.
Accordingly, we find no reversible error.

We therefore affirm Williams's conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

AFFIRMED

                     4